DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 8, filed 21 September 2022, in view of the amendments with respect to the abstract and the specification have been fully considered and are persuasive.  The objections of the specification have been withdrawn. 
Applicant's arguments filed 21 September 2022 regarding the prior art rejections have been fully considered but they are not persuasive.
Regarding claims 7, 13, and 14, the applicant argued, “…Ericsson does not disclose ‘including an index…link monitoring.’ Specifically, Ericsson only discloses (for example in Section 3, ll. 18-19) that ‘[f]or CSI-RS based RLM, each active BWP can be configured with CSI-RS. Therefore, it is quite natural that RLM is in the active BWP all the time,’…Ericsson does not disclose information including an index of a reference signal comprising a synchronization signal block (SSB) for each bandwidth part (BWP) relating to radio link monitoring…” on page 10.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In §2, lines 15-20 and §3, lines 10-24 Ericsson clearly teaches a receiver that receives configuration information including an index of a reference signal comprising a synchronization signal block (SSB) for each bandwidth part (BWP) relating to radio link monitoring in a carrier (§2, lines 15-20 and §3, lines 10-24: in case of SSB based RLM being monitored in designated BWP(s), receive RRC configuration including RLM-RS resources, each SSB to be used for RLM individually indicated via SSB index). Ericsson is directed to situations where RLM-RS resources are configurated for SSB based RLM or CSI-RS based RLM. The applicant has cited a small part of the examiner’s cited portion of Ericsson relating specifically to CSI-RS. Ericsson §2, lines 15-20 specifically disclose RLM-RS resource configuration for SSB based RLM. Under this configuration, each SSB used for RLM is individually indicated via SSB index. Ericsson §3 discusses options for both CSI-RS based RLM and SSB based RLM. Under CSI-RS based RLM, each active BWP is configured with CSI-RS resources as RLM-RS resources. Under SSB based RLM, designated BWPs are configured with SSB resources as RLM-RS resources.
Applicant’s other arguments with respect to claim(s) 7-8, 11-14, 19, 22, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8, 11-14, 19, 22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson “BWP and RLM in NR” 3GPP R1-1713733 (hereinafter referred to as “Ericsson”) in view of Samsung “RLM/RLF for bandwidth part” 3GPP R2-1711404 (hereinafter referred to as “Samsung”). Note Ericsson was cited by the applicant in the IDS received 17 May 2022 and Samsung was cited by the applicant in the IDS received 21 July 2021.
As to claims 7, 13, and 14, Ericsson teaches a terminal (§2, line 16 and §3, lines 13-14) comprising:
a receiver that receives configuration information including an index of a reference signal comprising a synchronization signal block (SSB) for each bandwidth part (BWP) relating to radio link monitoring in a carrier (§2, lines 15-20 and §3, lines 10-24: in case of SSB based RLM being monitored in designated BWP(s), receive RRC configuration including RLM-RS resources, each SSB to be used for RLM individually indicated via SSB index); and
a processor that controls reception of the reference signal for the radio link monitoring based on the configuration information (§2, lines 15-20 and §3, lines 10-24: receive and monitor RLM-RS based on the RRC configuration).
	Although Ericsson teaches “A terminal…in a carrier; and a processor…the configuration information,” Ericsson does not explicitly disclose “receives information regarding a transmission periodicity of the reference signal, the transmission periodicity being common to BWPs in the carrier” and “the information regarding the transmission periodicity of the reference signal”.
	However, Samsung teaches a receiver that receives information regarding a transmission periodicity of the reference signal, the transmission periodicity being common to BWPs in the carrier (§1, lines 9-12 and §2.A Issue 1, Option 1, and Option 2: UE receives periodic RLM indication at any BWP configured with RLM-RS resource in case of SSB based RLM at the BWP); and
	a processor that controls reception of the reference signal for the radio link monitoring based on the configuration information and the information regarding the transmission periodicity of the reference signal (§1, lines 9-12 and §2.A Issue 1, Option 1, and Option 2: receive RLM-RS based on the configuration of RLM-RS on SSB located BWP and the periodic RLM at any BWP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Ericsson by including “receives information regarding a transmission periodicity of the reference signal, the transmission periodicity being common to BWPs in the carrier” and “the information regarding the transmission periodicity of the reference signal” as taught by Samsung because it provides Ericsson’s device with the enhanced capability of utilizing an RLM periodicity common to all BWPs to switch to an SSB located BWP to receive the RLM-RS (Samsung, §1, lines 9-12 and §2.A Issue 1, Option 1, and Option 2).
As to claim 8, Ericsson in view of Samsung teaches the terminal according to claim 7. Ericsson further teaches wherein a resource of the reference signal is configured by using the (SSB) (§2, lines 15-20 and §3, lines 10-24).
As to claim 11, Ericsson in view of Samsung teaches the terminal according to claim 7. Ericsson further teaches wherein the reference signal comprises maximum eight reference signals (§2, lines 22-23).
As to claim 12, Ericsson in view of Samsung teaches the terminal according to claim 7. Ericsson further teaches wherein the processor performs the radio link monitoring using the reference signal corresponding to an active BWP (§3).
As to claim 19, claim 19 is rejected the same way as claim 11.
As to claim 22, claim 22 is rejected the same way as claim 12.
As to claim 25, claim 25 is rejected the same way as claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469